Citation Nr: 1725995	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea, to include as secondary to the service-connected recurrent bipolar disorder with depression. 

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for right upper extremity neurological impairment, to include carpal tunnel syndrome and radiculopathy.

6.  Entitlement to service connection for a left upper extremity neurological impairment, to include carpal tunnel syndrome and radiculopathy.

7.  Entitlement to an initial disability evaluation greater than 10 percent for service-connected degenerative disc disease of the lumbar spine prior to June 21, 2016.  

8.  Entitlement to an initial disability evaluation greater than 20 percent for service-connected degenerative disc disease of the lumbar spine beginning June 21, 2016.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to September 26, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.  Her service personnel records show she served in Korea from August 1996 to March 1997.

This case arises before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded in September 2015 for further development.  The requested actions having been taken, the claims are again before the Board.

The 2016 VA medical examinations and opinions reflect that the Veteran's manifested sleep impairment is related to her service-connected psychiatric disorder.  The issue has thus been recharacterized as reflected on the front page of this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The issue of entitlement to an evaluation greater than 50 percent for migraine headaches is no longer on appeal.  As directed by the Board in its 2015 Remand, the RO provided the Veteran with a statement of the case concerning this issue within the February 2017 supplemental statement of the case, and the opportunity to perfect her appeal.  To date, the Veteran has not submitted a substantive appeal to perfect this issue.  The time period for such response has expired.  See 38 C.F.R. § 20.302(b) (2016).  The Board also observes that the 50 percent awarded is the maximum schedular rating allowed for this disability under the diagnostic code assigned.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The issues of service connection for a sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea; left knee, bilateral shoulder and cervical spine disabilities; and for right and left upper extremity neurological impairment to include carpel tunnel syndrome (CTS); and of entitlement to a total disability evaluation based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 23, 2013, the service-connected degenerative disc disease (DDD) of the lumbar spine is productive of no more than forward flexion limited to 70 degrees and combined range of motion of the thoracolumbar spine limited to 220 degrees.

2.  Effective October 23, 2013, the service-connected DDD of the lumbar spine is productive of limitation of motion of forward flexion more nearly approximating 30 degrees but not greater than 60 degrees; but not of symptomatology approximating limitation of forward flexion of the thoracolumbar spine 30 degrees or less, or of favorable ankyloses of the thoracolumbar spine; or of incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physician with a duration of four weeks or more during any 12 month period.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2013, the criteria for an initial evaluation greater than 10 percent for DDD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.13, 4.14, 4.40, 4.41, 4.42, 4.44, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237, 5242 (2016).

2.  Effective October 23, 2013, the criteria for an initial evaluation of 20 percent, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.13, 4.14, 4.40, 4.41, 4.42, 4.44, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The Veteran's claims were remanded in September 2015 to ensure adequate development, including to obtain identified VA and private treatment records and to afford the Veteran VA examinations.  The record shows the AOJ has obtained Social Security Administration (SSA) records, VA treatment records, and identified and available private treatment records.  In addition, the AOJ obtained service treatment and personnel records.  VA examinations were afforded the Veteran in February 2010 and June 2016.  For the purposes of adjudicating the increased evaluation claim herein decided, the examination reports, in aggregate, provide an adequate basis for rendering decisions in the Veteran's current appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

I. Higher Initial Evaluations

The Veteran seeks a higher initial evaluation for her service-connected degenerative disc disease (DDD) of the lumbar spine both prior to and beginning June 21, 2016.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating. 
The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of back pain and its effect on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-17 (1994).  Her statements are consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection for a back disability described as DDD of the lumbar spine was granted in an April 2010 rating decision, and evaluated as 10 percent disabling, effective in March 2009 under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In February 2017, the evaluation was assigned a 20 percent evaluation, again under diagnostic code 5242, effective June 21, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  

Under the applicable criteria, the General Formula provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankyloses of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankyloses of the entire thoracolumbar spine.  
A 100 percent rating is assignable for unfavorable ankyloses of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

See 38 C.F.R. § 4.71a, General Formula Note (1).

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Formula Note (2).  

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1):  For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Prior to June 21, 2016

A February 2010 VA examination reflects findings of tenderness to palpation in the low lumbar spine.  Range of motion was measured at zero to 90 degrees forward flexion with discomfort at 70-90 degrees, zero to 30 degrees extension with discomfort at 30 degrees, zero to 30 degrees lateral flexion, bilaterally, with discomfort at 30 degrees, and zero to 30 degrees lateral rotation, bilaterally.  Repetition of forward flexion times six shows decreasing range of motion from zero to 80 degrees and pain increasing from 1 to 6.  No spasms or thoracolumbar abnormality on visualization was observed, and the examiner noted that the Veteran walked unaided and steady, without use of a cane, crutches, walker, or back brace.  

The Veteran reported chronic lower back pain with flare ups occurring daily and lasting 4-6 hours.  Immobility greater than 30 minutes, lifting greater than 20 pounds, bending forward or back turning, driving, and stairs aggravated her lower back condition.  She gave a history of having fallen in 2008, but stated she had had no incapacitating episodes as diagnosed by her physician in the last 12 months.  Concerning functional impairment impacting activities of daily living, she reported difficulty with hair care, but nothing further.  

X-rays of the lumbosacral revealed levoconvex curvature of the lumbar spine described as very slight, small osteophytes and soft tissue calcification projecting along the anterior inferior plate at L4.  Computed tomography (CT) scan revealed disk bulge at L4-L5 without significant central spinal canal stenosis but with mild bilateral foraminal narrowing; and disk protrusion at L5-S1, resulting in right foraminal narrowing.  The examiner diagnosed DDD of the lumbar spine. 

An October 2013 Private DBQ evaluation submitted by the Veteran's treating health care provider, H.R., III, M.D., F.A.C.P. reflects limitation of motion measured at 40 degrees forward flexion with pain at 35 degrees, 10 degrees extension, 5 degrees lateral flexion bilaterally, 15 degrees right lateral rotation with pain at 10 degrees and 10 degrees left lateral rotation.  After 3 repetitions, range of motion was further limited to 30 degrees forward flexion; 25 degrees extension, bilateral lateral flexion, and right lateral rotation; and 20 degrees left lateral rotation.   The physician observed the Veteran to exhibit tenderness to palpation but observed no guarding or muscle spasm.  Muscle atrophy was observed in postural strength deficit.  However, she was not found to require assistive devices to walk.  Strength measured 5 of 5 throughout, and deep tendon reflexes and sensation were found to be normal throughout.  Straight leg raising was negative, bilaterally, and there were no findings of radicular pain or any other sign or symptom due to radiculopathy.  

The Veteran reported flare-ups resulting in an inability to sit at 90 degrees for long, or to endure long car rides.  The physician described functional limitation to include decreased range of motion; pain on motion; and interference with sitting, standing and/or weight-bearing.  The impact on her ability to work included impaired concentration and inability to remain seated or standing in one position for longer than an hour.  The physician further opined that her disability would be productive of some amount of absenteeism at work.

The physician diagnosed the Veteran with IVDS at L4-5 with protrusion at L5-S1, and stated she had had incapacitating episodes over the past 12 months lasting less than one week.  The physician stated that imaging studies had been performed and did not show arthritis, but did show disc pathology in February 2010 computed tomography (CT) scan results and marginal spurring in February 2013 X-rays.   

After careful review of the evidence, the Board finds that the service-connected lower back disability warrants an initial evaluation of 20 percent, and no higher, effective October 23, 2013, the date of the private DBQ.  The criteria for a rating higher than 10 percent prior to October 23, 2013 have not been met.

In this regard, the evidence prior to October 23, 2013 does not reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion was limited to 70 degrees with pain at its most severe, and the combined range of motion was 220 degrees at its most severe.  There were no findings of abnormal gait or abnormal spinal contour.  Thus, prior to October 23, 2013, the criteria for a rating in excess of 10 percent were not met.  38 C.F.R. § 4.7.

Effective October 23, 2013, the criteria for a 20 percent rating, but no higher, were met.  The medical evidence does show that in October 2013 she was found to exhibit forward flexion limited to 30 degrees after repetitive motion, absent ankylosis.  However, the Board finds this single finding of 30 degrees, which is the very least of the range of motion from 30 to zero degrees required to meet the criteria for the next higher evaluation, is insufficient to support a finding that the Veteran has met the criteria for a 40 percent evaluation.  Also considered in this criteria is favorable ankyloses of the thoracolumbar spine.  The same examination reflected that after repetitive motion, range of motion in all other movements increased, so that her range of motion prior to repetitive motion measured 70 degrees, but after, 150 degrees.  In addition, the medical evidence establishes that the Veteran did not experience incapacitating episodes with bedrest prescribed by the doctor lasting more than one week at any time during this time period.  Thus, the Board concludes that after considering the totality of the evidence, a rating of 20 percent effective October 23, 2013, but no higher, is warranted.
Beginning June 21, 2016

A June 2016 VA examination shows no evidence of localized tenderness, pain on palpation or pain on weightbearing.  Range of motion was measured at zero to 40 degrees forward flexion, zero to 30 degrees extension, zero to 25 degrees lateral flexion, bilaterally, and zero to 30 degrees lateral rotation, bilaterally.  Repetitive testing was not found to produce additional limitation of motion.  The examiner observed no guarding or muscle spasm.  Muscle strength was measured at 5 of 5 throughout, and there was no muscle atrophy.  Sensation was found to be normal throughout, and straight leg raising was negative, bilaterally.  The examiner observed no radiculopathy, ankyloses, or other neurologic abnormalities or findings; and stated that the Veteran had not had episodes of IVDS requiring bed rest.  The Veteran was noted to use a back brace on a regular basis.

The Veteran reported progressively worsening, constant and severe pain, but reported no flare-ups.  She described functional impairment to include difficulty working, inability to lift and carry more than 10 pounds, walk 30 minutes, or sit for more than 30 minutes.  Climbing stairs aggravated her pain.  The examiner noted functional loss in decreased ability to bend as the result of limited range of motion.    

Clinical findings were reported to show arthritis, but no vertebral fracture or other significant finding or results.  The examiner diagnosed degenerative arthritis of the lumbosacral spine.

After careful review of the evidence, the Board finds that the service-connected lower back disability does not warrant an initial evaluation greater than 20 percent during this time period.  Range of motion was measured at zero to 40 degrees forward flexion at its most limited, with consideration for pain; and the range of motion for the entire thoracolumbar spine was measured at 180 degrees at its most limited, with consideration for pain.  There were no findings of ankyloses, and the Veteran did not report, and medical evidence does not show, incapacitating episodes requiring bedrest prescribed by a physician of four weeks or more at any time during this time period.

In this decision, the Board has considered the Veteran's reports of pain, pain on limitation, flare-ups, functional impairment, and need for treatment.  See Layno, supra.  The Board finds that her statements are substantiated by private and VA treatment records showing treatment with pain medications and muscle relaxants, and consistent treatment by her chiropractor, as well as the statements of her private treating physician in October 2013, as noted above.  As indicated above, the Board has granted a higher initial evaluation for that period effective October 23, 2013 based, in part, on her reports.  However, without medical evidence showing that the Veteran's lower back disability is productive of range of motion limited to 30 degrees or less forward flexion, or approximating favorable ankyloses of the lumbar spine, an evaluation greater than 20 percent cannot be assigned during either time period.  A single episode of limitation of motion to 30 degrees after repetitive motion but entire thoracolumbar spine motion increased to 150 degrees at the same time does not, in and of itself, establish that the Veteran's lumbar spine disability more nearly approximates the limitation of motion required for the assignment of a 40 percent disability for that time period when considered in the context of the rest of the evidence.  See Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the potential application of other diagnostic codes, but finds that the evidence does not support such evaluations under either time period.  There are no findings of radicular or other neurological manifestations that have been attributed to the service-connected lower back disability during either time period.  There have been no findings of fractured vertebrae.  While the October 2013 private DBQ examination reflects findings of muscle atrophy in that the Veteran had lost postural strength, there were no other findings associated with this loss that could be evaluated under any diagnostic code without pyramiding.  See 38 C.F.R. § 4.14.  Rather, her loss of postural strength appears to be reflected in the physician's observations that her functional impairment included inability to sit or stand in one position for any length of time.  In addition, she was also observed to exhibit 5 of 5 muscle strength throughout, and did not require an assistive device to walk.  Hence, the Board finds the medical evidence does not establish any other manifestations of the lumbar spine disability that are not already contemplated in the evaluations herein assigned under either time period.

In sum, the criteria for a rating higher than 10 percent prior to October 23, 2013 were not met.  The evidence supports the assignment of an initial evaluation of 20 percent effective October 23, 2013; but the preponderance of the evidence is against an initial evaluation greater than 20 percent at any time during the appeal period.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.7.


ORDER

Prior to October 23, 2013, an initial evaluation greater than 10 percent for service-connected DDD of the lumbar spine is denied.

Effective October 23, 2013, an initial evaluation of 20 percent, but no higher, for service-connected DDD of the lumbar spine is granted.


REMAND

The Veteran seeks service connection for a sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea; left knee, bilateral shoulder, and cervical spine disabilities; and for right and left upper extremity neurological impairment, to include carpal tunnel syndrome and radiculopathy.  

The June 2016 VA DBQ examinations and opinions for sleep disorders, lower leg, shoulder disabilities, cervical spine, and peripheral nerves are not adequate to allow for adjudication of these issues.  The examiners noted review of the record, but either did not have for review or did not discuss relevant private treatment records.  Moreover, the examiners did not fully answer the questions posed by the September 2015 remand.

Concerning the claim for a sleep disorder, it is noted that sleep study results dated in August 2016 were received in the same month-subsequent to the June 2016 VA examination and opinion.  The results of the August 2016 sleep study show no findings of sleep apnea, but recommend further testing for insomnia, narcolepsy, and other sleep related disorders.  It is further noted that the June 2016 VA examiner found that the Veteran exhibited scars that are the result of the inservice uvulopalatopharyngoplasty.  Moreover, the June 2016 VA opinion found that the Veteran's sleep impairment is more likely the result of her psychiatric disorder.  See June 2016 VA DBQ Examination for Sleep Apnea and June 2016 VAX DBQ Medical Opinions, p. 7.  Finally, the VA examiners did not explain sufficiently to allow the Board to adjudicate these issues any consideration of the 2009 lay statements reflecting symptoms of sleep impairment, or the symptoms of sleep impairment the Veteran manifested and was treated for during active service, and whether such symptoms are similar to those currently manifested.  It is observed that the Veteran's discharge examination noted that sleep impairment issues were not entirely resolved at discharge.  

Concerning the claims for left knee, bilateral shoulder, and cervical spine disabilities and of right and left upper extremity neurological impairment, the Board notes that the June 2016 VA examination and opinion did not reflect consideration of two private opinions.  First, there is the November 2012 opinion of R.H., D.C.P.C., in which the health care provider opines that the claimed cervical spine and left knee-as well as the now service-connected lumbar spine-are the result of the inservice auto collision that the Veteran has reported.  See November 2012 Statement of R.H., D.C.P.C. (rec'd 12/21/2012).  Second, there is the October 2013 private DBQ medical examination provided by H.R., III, M.D., F.A.C.P., which relates the onset of the Veteran's cervical spine disability to the 1998 motor vehicle accident in which the Veteran was struck from the side.  See October 2013 Pvt DBQ Examination for Neck (rec'd 11/19/2013).  In addition, the VA examiners did not explain in its rationale the progression of the Veteran's cervical spine impairment from 2010 sufficient to allow the Board to adjudicate these issues.

Concerning the claims for service connection for a bilateral shoulder pain and upper extremity neurological impairment, the Board notes that the 2016 VA examinations reflect opinions that the Veteran's bilateral shoulder pain and her upper extremity neurological impairment are likely related to her cervical spine impairment.  See June 2016 VA DBQ Examination for Shoulder and Arm, pp. 2, 3; see also June 2016 VA DBQ Examination for Peripheral Nerves, p 1, 8.  Given these findings and opinion, the Board will defer decision on the claims for shoulder disabilities and upper extremities disabilities.

Accordingly, additional development is required before the adjudication of these claims.  See Steagall v. West, 11 Vet. App. 268, 270-71 (1998); see also Stefl v. Nicholson, 21 Vet. App. 102, 124-25 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).

The claim for entitlement to TDIU prior to September 26, 2013 is further deferred, pending development of the above claims.  

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for a sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea, including as secondary to the service connected psychiatric disability; left knee, bilateral shoulder, and cervical spine disabilities; and right and left upper extremity neurological impairment, to include CTS and radiculopathy.  In particular, the Veteran should be asked to identify any further treatment received by her chiropractor, R.H., D.C.P.C. and her treating medical doctor, H.R., III, M.D., F.A.C.P.  Obtain any relevant VA treatment records dated from March 2016 to the present.

2.  After the above development has been completed, obtain an addendum to the June 2016 VA examinations for sleep disorder, left knee, bilateral shoulder, cervical spine, and peripheral nerves.  Only if it is determined new examinations should be conducted, schedule the Veteran for VA examinations with the appropriate examiners to determine the nature, extent and etiology of her claimed sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea; left knee; bilateral shoulder; cervical spine; and right and left upper extremity neurological impairment, to include CTS and radiculopathy.  

The entire claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished, including of lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

In particular, the examiners are asked to address the residuals scars of the inservice uvulopalatopharyngoplasty, and to identify any and all symptoms or pathology that may be attributable to the scars.

The examiners are asked to address the following:

a) Is it as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea
1. is related to her active service, or had its onset during active service, or
2. is related to her service-connected psychiatric disability, or any other service-connected disability?
The examiner should note the August 2016 sleep study results when offering opinions.

b) Is it as likely as not (50 percent or greater probability) that the Veteran's left knee and cervical spine pathology is related to her active service, or had its onset during active service?

The Board is particularly interested in the impact of the Veteran's in-service automobile accident and any current knee or cervical spine disability.  The examiner is asked to consider the November 2012 opinion of R.H. and October 2013 opinion of H.R. when offering opinions.

c) Is it as likely as not (50 percent or greater probability) that the Veteran's right and left upper extremity neurological impairment 
1. is related to her active service, or had its onset during active service?
2. is related to any service-connected disability?

d) Is it as likely as not (50 percent or greater probability) that the Veteran manifests any bilateral shoulder disability that 
1. is related to her active service, or had its onset during active service, or
2. is related to any service-connected disability?

A complete rationale should be provided for all opinions given.  

3.  Conduct all appropriate development required to adjudicate the Veteran's claim for TDIU prior to September 23, 2013 and readjudicate the issue of entitlement to a TDIU prior to September 23, 2013 on schedular and, if appropriate, extraschedular bases.  

4.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


